Citation Nr: 1138718	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision rendered by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  In the decision, the RO granted service connection for right ear hearing loss but denied service connection for left ear hearing loss. 

In May 2007 the Veteran submitted a claim for service connection for diabetes mellitus type 2.  Although the RO stated in a June 2007 letter that it was working on this claim, the claim was not adjudicated.  The issue of service connection for tinnitus was raised in the September 2007 VA examination and in the Veteran's February 2008 statement that he had "a lot of ringing in his ears (tinnitus)."  The Board finds this constitutes a claim for service connection that has yet to be developed or adjudicated by the RO.  Accordingly, the Board does not have jurisdiction over the service connection claims for diabetes mellitus type 2 and tinnitus and these issues are REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

This case was previously before the Board in June 2010 when it was remanded for further development.  The required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's case was certified on appeal to the Board in August 2008.  He submitted additional medical evidence directly to the Board that was received in March 2011.  The evidence pertains to the Veteran's left ear hearing loss disability.  Subsequently, the Veteran's representative submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  As such, the Board may proceed to adjudicate the issue on appeal.


FINDING OF FACT

Left ear hearing loss had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Veteran seeks entitlement to service connection for left ear hearing loss.  He contends that he has current left ear hearing loss due to exposure to loud aircraft noise in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

The service treatment records reveal audiometric readings prior to October 31, 1967.  These audiometric readings must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  In order to facilitate data comparison, ASA standards converted to ISO-ANSI standards requires the following additions to audiological results: 15 at 500 Hertz (Hz); 10 at 1000 Hz ; 10 at 2000 Hz; 10 at 3000 Hz; and 5 at 4000 Hz.

After conversion to ISO units, the Veteran's pure tone thresholds from an October 1965 entrance examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
X
20
LEFT
10
5
10
X
15

After conversion to ISO units, in February 1967, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
20
15
LEFT
15
15
10
15
10

The service treatment records indicate that the readings from the Veteran's January 1968 audiological examination were reported in ASA units.  Accordingly, the Board has converted them to ISO units.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
5
5
10
5

At the Veteran's February 1969 separation examination, he reported having ear, nose, or throat trouble.  He did not report having running ears or hearing loss.  His audiological examination showed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
25
LEFT
10
5
5
10
10

As such, the service treatment records do not reveal any complaint, diagnosis, or treatment for any left ear hearing loss.

Subsequent to service, the Veteran's hearing was examined in March 1984.  The Veteran was noted to use ear protection.  The pure tone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
30
LEFT
5
0
15
20
45

The Veteran was noted to have essentially normal hearing with a high frequency loss.  Ear protection in high noise areas was recommended. 

The Veteran's hearing was examined in May 1985.  The Veteran was again noted to use ear protection.  The pure tone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
35
25
LEFT
5
0
10
20
35

The Veteran was noted to have essentially normal hearing with a high frequency loss.  Ear protection in high noise areas was recommended.  Otoscopic examination of the ears was normal.

The Veteran was afforded a VA Compensation and Pension (C&P) examination in September 2007.  Audiological examination showed the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
50
40
LEFT
10
10
30
45
60

The examiner diagnosed the Veteran with normal to moderately severe sensorineural hearing loss in his left ear.

The examiner stated that the Veteran's 1969 separation audiogram showed no standard or significant threshold shift (STS) (10 dB change averaged at 1000 Hz, 2000 Hz, and 3000 Hz) from his 1965 entrance examination.  The examiner noted that the 1969 examination did show a borderline significant threshold shift (STS) compared to a 1968 examination.  The examiner did not believe that a permanent STS could be supported solely by the 1968 audiogram result, but could not rule out the Veteran having had a borderline STS in his left ear during service.  

The Board notes that the record does not reflect that the examiner converted the 1965, 1967, or 1968 audiogram readings from ASA to ISO units.  In addition, the examiner did not discuss these different standards or the results of such a conversion.  

The VA examiner concluded that the preponderance of the Veteran's left ear hearing loss was most likely due to aging, possibly occupational noise exposure, and unknown causes.  However, the examiner did not negate that some post-service hearing loss may be related to in-service exposure to acoustic trauma.

A VA supplemental medical opinion to the September 2007 VA examination report was obtained from the same examiner in July 2010.  The examiner noted that he rendered the opinion that he was unable to resolve the issue of whether the Veteran's left ear hearing loss was related to military service without resort to speculation in September 2007.  He noted that at that time he relied upon the Veteran's left ear hearing loss being within normal range at separation and that there was no STS compared to the October 1965 enlistment audiogram.  The examiner noted that in September 2007 he could not rule out borderline average STS of 10 decibels compared to a January 1968 in service examination.

The examiner acknowledged that in considering the audiogram data of record in September 2007 he did not convert the early audiogram results from the older ASA units to the more modern ISO units.  As such, the examiner converted the appropriate audiometric test results from ASA to ISO units.

The examiner commented that a STS is defined in the DVA Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations and the DOD criteria as +/- 14 decibels or greater at 1000 Hz, 2000 Hz, 3000 Hz, or 4000 Hz, or a shift of +/- 10 decibels or greater in the average across 2000 Hz, 3000 Hz, and 4000 Hz, in either ear.  The examiner noted that after conversion from ASA to ISO units, comparing the audiogram of the Veteran's enlistment examination to the audiogram of his separation examination does not reveal a STS.  The examiner reported that there was no STS when comparing the Veteran's separation physical audiogram with his 1968 flying physical examination audiogram.  

The examiner rendered the opinion that in view of the normal hearing in the left ear at separation and the lack of STS for the left ear during service, it is less likely as not (less than 50/50 probability) that the Veteran's left ear hearing loss is etiologically related to the Veteran's military service and/or his military noise exposure.  The examiner noted that if the Veteran had sustained hearing loss from military noise exposure, the hearing loss or STS would have shown on his separation audiogram, and would not have been delayed in onset.

The examiner commented upon the Veteran's noted exposure to loud noise after separation from service.  The examiner indicated that it is apparent that there were factors after military service that caused his left ear high frequency hearing loss, including idiopathic causes and possible occupational noise.  However, the examiner reported that he did not know what noise levels the Veteran had been exposed to over the years he reported working for the Electric Company from 1971 to 2001.  In addition, the examiner stated that the Veteran reported that he was required to wear hearing protective devices in certain areas or around loud equipment.

The Board finds that entitlement to service connection for left ear hearing loss is warranted.  The Board acknowledges that the service treatment records do not reveal any hearing loss pursuant to 38 C.F.R. § 3.385.  However, as noted above, absence of measured hearing loss at separation from service is not fatal to a claim of entitlement to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159- 160 (1993).  Post-service audiograms reveal that the Veteran has a current left ear hearing disability pursuant to 38 C.F.R. § 3.385.  In an RO rating decision dated in December 2007, the VA conceded exposure to loud noise in service in granting the Veteran service connection for right ear hearing loss.  After examination in September 2007 the examiner rendered the opinion that the preponderance of the Veteran's left ear hearing loss was most likely due to aging, possibly occupational noise exposure, and unknown causes.  However, the examiner did not negate that some post-service hearing loss may be related to in-service exposure to acoustic trauma.  In a supplemental medical opinion, dated in July 2010, a VA examiner characterized the opinion rendered in September 2007 as being unable to resolve the issue of whether the Veteran's left ear hearing loss was related to military service without resort to speculation.  In July 2010 the examiner rendered the opinion that the Veteran's left ear hearing loss was less likely as not related to the Veteran's military service including his exposure to loud noise in service.  The examiner provided the rationale that if the Veteran suffered from left ear hearing loss due to exposure to loud noise in service, this hearing loss would appear on the Veteran's separation audiogram.  Again, the Board notes that absence of measured hearing loss at separation from service is not fatal to a claim of entitlement to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The examiner indicated that it was apparent that the Veteran's left ear hearing loss was caused by factors after service.  However, the examiner could not be certain of the level of noise the Veteran was exposed to in his post service occupation including with the use of hearing protective devices as indicated by the Veteran.  Further, he did not address the earlier indication of a relationship between occupational noise, which would necessarily include occupational noise during service, and current hearing loss.

In the Veteran's May 2007 claim, the Veteran reported that his hearing loss disability began in 1969.  In addition, in a statement dated in February 2008, the Veteran indicated that he was told that he had hearing loss in February 1969 at Marks Air Force Base in California.  The Board finds the Veteran's reports of hearing loss since service to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Resolving all doubt in favor of the Veteran, as the Veteran currently has a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385, was exposed to loud noise in service, competent medical evidence associating some hearing loss with occupational noise exposure, and the Veteran competently and credibly reporting that his hearing loss disability began in service, entitlement to service connection for left ear hearing loss is granted.

ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


